Citation Nr: 0719667	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-39 338	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.  

2. Entitlement to service connection for hypertension to 
include as secondary to post-traumatic stress disorder. 

3. Entitlement to service connection for heart disease to 
include as secondary to post-traumatic stress disorder.  

4. Entitlement to service connection for a left knee 
disability.

5. Entitlement to service connection for residuals of a 
prostate injury. 

6. Entitlement to service connection for bilateral hearing 
loss.  

7. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs
ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1943 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in January 2004 and in 
July 2005, of a Department of Veterans Affairs (VA) Regional 
Office (RO). 

In a rating decision, dated in December 2006, the RO denied 
service connection for dysthymia.  The veteran has the 
remainder of the one-period, beginning December 8, 2006, to 
file a notice of disagreement if he intends to seek appellate 
review by the Board of the RO's rating decision. 

The claim of service connection for a left knee disability is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The veteran engaged in combat during World War II, but 
there is no diagnosis of post-traumatic stress disorder in 
accordance with the Diagnostic and Statistical Manual of 
Mental Disorders, 4th edition, of the American Psychiatric 
Association.  

2. Hypertension was not affirmatively shown to have been 
present during service; hypertension was not manifested to a 
compensable degree within one year of separation from 
service; the current hypertension, diagnosed after service 
and beyond the one-period for presumptive service connection 
for hypertension as a chronic disease, is unrelated to 
disease, injury, or event of service origin.

3. Heart disease, coronary artery disease and bradycardia, 
was not affirmatively shown to have been present during 
service; heart disease, coronary artery disease and 
bradycardia, was not manifested to a compensable degree 
within one year of separation from service; the current heart 
disease, coronary artery disease and bradycardia, diagnosed 
after service and beyond the one-period for presumptive 
service connection for heart disease, coronary artery disease 
and bradycardia, as a chronic disease, is unrelated to 
disease, injury, or event of service origin.

4. Residuals of a prostate injury are not currently shown and 
prostate cancer was not affirmatively shown to have been 
present during service; prostate cancer was not manifested to 
a compensable degree within one year of separation from 
service; the current prostate cancer, diagnosed after service 
and beyond the one-period for presumptive service connection 
for prostate cancer as a chronic disease, is unrelated to 
disease, injury, or event of service origin.

5. Bilateral hearing loss was not affirmatively shown to have 
been present during service; bilateral hearing loss was not 
manifested to a compensable degree within one year of 
separation from service; the current bilateral hearing loss, 
diagnosed after service and beyond the one-period for 
presumptive service connection for bilateral hearing loss as 
a chronic disease, is unrelated to disease, injury, or event 
of service origin. 

6. Tinnitus was not affirmatively shown to have been present 
during service; tinnitus, diagnosed after service, is 
unrelated to disease, injury, or event of service origin.  


CONCLUSIONS OF LAW

1. Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303. 304(f), 4.125, (2006).   

2. Hypertension was not incurred in or aggravated by service, 
and service connection for hypertension as a chronic disease 
may not be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3. Heart disease, coronary artery disease and bradycardia, 
was not incurred in or aggravated by service, and service 
connection for heart disease, coronary artery disease and 
bradycardia, as a chronic disease may not be presumed.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

4. Residuals of a prostate injury and prostate cancer were 
not incurred in or aggravated by service, and service 
connection for prostate cancer as a chronic disease may not 
be presumed.  §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 

5. Bilateral hearing loss was not incurred in or aggravated 
by service, and service connection for bilateral hearing loss 
may not be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

6. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information 


and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

On the claims of service connection for post-traumatic stress 
disorder, hypertension to include as secondary to post-
traumatic stress disorder, and heart disease to include as 
secondary to post-traumatic stress disorder, the RO provided 
pre-adjudication VCAA notice by letter, dated August 2003.  
On the claims of service connection for residuals of a 
prostate injury, bilateral hearing loss, and tinnitus, the RO 
provided pre-adjudication VCAA notice by letter, dated March 
2005. 

In each instance, the VCAA notice included the type of 
evidence needed to substantiate the claims for service 
connection, namely, evidence of an injury or disease in 
service or event in service, causing injury or disease; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable and the provision for an effective date). 

As for the degree of disability assignable and the provision 
for an effective date, the RO provided post-adjudication VCAA 
notice in the supplemental statements of the case, dated in 
January 2007.  As the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  As the claims of service connection are 
denied, no disability rating or effective date can be awarded 
as a matter of law and therefore there is no possibility of 
any prejudice to the veteran with respect to the timing error 
as to degree of disability assignable and the provision for 
an effective date.  Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran has requested another 
VA psychiatric examination to determine whether he has post-
traumatic stress disorder because he disagrees with the 
findings by the VA examiner.  As there has been no material 
change in the record, factually or legally, the report of VA 
psychiatric examination on record is sufficient to decide the 
claim, and another VA examination or medical opinion under 
the duty to assist, 38 C.F.R. § 3.159(c)(4), is not required.  

The veteran was also afforded VA examinations on the other 
claims of service connection, and the RO has obtained service 
records and VA records.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
no further assistance to the veteran is required to comply 
with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Basis

Service personnel records show that the veteran participated 
in amphibious operations against Japanese forces on the 
islands of Saipan, Tinian, and Iwo Jima.  He was a military 
policeman and truck driver.  He was awarded the Combat Action 
Ribbon. 

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, or history of a psychiatric, cardiac, prostate, or 
hearing abnormality.  On entrance examination, the blood 
pressure reading was 104/60 and hearing was 15/15 in each 
ear.  In December 1945, the veteran blacked out while on 
guard duty.  It was noted that a similar incident had 
occurred in January 1944 when he lost consciousness after 
stepping out of a barber's chair.  There was no finding of 
cardiac arrhythmia or a diagnosis of a heart abnormality.  On 
separation examination, the blood pressure readings were 
104/60, 128/70, and 120/78.   Hearing measured by the ticking 
of a watch was 40 /40 inches, by coin click was 20/20 inches, 
and by whispered and spoken voice was 15 /15 feet. 

After service, VA records from 2001 to 2003 document 
hypertension and heart disease, including a myocardial 
infarction, by history in 1985 and prostate cancer by history 
in the mid-1990s.  In April and June 2002, it was noted that 
the veteran's hypertension was controlled by medication.  In 
October 2002, history included coronary artery disease.  In 
April 2003, an echocardiogram revealed moderate aortic 
stenosis and mild aortic insufficiency and pulmonary 
hypertension. 

On VA psychiatric examination in September 2003 the veteran 
stated that he served in the U.S. Marine Corps in World War 
II and that he was involved in the battles for Saipan and Iwo 
Jima.  



He related the following incidents: on Saipan, he came under 
mortar fire and the vehicle in which he was riding was hit 
and he fired a machine gun at a Japanese attack; and on Iwo 
Jima, he was in close mortal combat.  He also stated that he 
saw many dead soldiers both enemy and friendly, that he 
carried wounded soldiers and that he saw enemy soldiers 
killed by flame throwers.

On the assessment for post-traumatic stress disorder, the VA 
examiner found that the veteran experienced combat, that he 
reexperienced the traumatic events in various ways including 
nightmares, that the veteran avoided reminders of the 
traumatic experiences, and that he had symptoms of increased 
arousal and startle reactions.  The VA examiner concluded 
that the required level of significant distress/impairment in 
social, occupational, or other important areas of functioning 
were not met and that while the veteran had some symptoms of 
post-traumatic stress disorder, the level of impairment did 
not support a diagnosis of post-traumatic stress disorder. 

On VA cardiovascular examination in September 2003, the 
examiner noted that the veteran had been first diagnosed with 
high blood pressure in 1985, that at the same time a 
pacemaker had been implanted, and after that the veteran had 
a myocardial infarction.  The diagnoses were hypertension and 
aortic stenosis.  The examiner stated that it was entirely 
possible that the veteran had elevated blood pressure for a 
long time before it ws initially diagnosed, probably 
associated with cardiac syncope, and in that sense, the 
hypertension was likely as not related to post-traumatic, if 
post-traumatic stress were diagnosed.  The examiner also 
stated that heart disease was hard to distinguish from 
hypertension.   

On VA audiology examination in April 2005, the veteran 
complained of hearing loss and tinnitus, both of which 
started in service, when he was exposed to artillery fire.  
He stated that in 1950 he was fitted for a hearing aid.  
Audiometric testing revealed sensoineural hearing loss.  



The examiner commented that the veteran's hearing was normal 
at entrance into the service and at separation, and that the 
use of hearing aids in 1950, if verified, would support the 
claim of service connection for hearing loss since it was 
fairly soon after service.  

The examiner then expressed the opinion that since there was 
no sign of hearing impairment at discharge from the service 
it was less likely than not that the hearing loss and 
tinnitus were related to in-service acoustic trauma. 

On VA cardiovascular examination in June 2005, and review of 
the claims folder, the VA examiner stated that it was 
difficult to translate two in-service episodes of syncope as 
being due to clinical episodes of bradycardia and that the 
veteran had worked in highly skilled and physically demanding 
jobs for several decades after service, which tended to 
counter the assumption that there may have been a bradycardia 
event during service.  The examiner therefore concluded that 
it was less likely than not that bradycardia at a sustained 
and clinical level existed during the 1940s.  

Principles of Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a). 

In order to establish service connection for post-traumatic 
stress disorder, three elements must be present: (1) a 
current medical diagnosis of post-traumatic stress disorder 
in accordance with 38 C.F.R. § 4.125; (2) medical evidence of 
a causal 


nexus between current symptomatology and a claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. § 
3.304(f).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as heart disease 
to included hypertension, coronary artery disease and 
arrhythmia, or cancer, or hearing loss of the sensorineural 
type becomes manifest to a degree of 10 percent within one 
year from date of separation from service, the disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  

For the purpose of VA disability compensation, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Post-traumatic Stress Disorder 

The service medical records do not affirmatively show that 
post-traumatic stress disorder was present coincident with 
service.

After service, on VA psychiatric examination in September 
2003, the VA examiner found that the veteran experienced 
combat during World War II, but concluded that the required 
level of significant distress or impairment in social, 
occupational, or other important areas of functioning was not 
shown to support the diagnosis of post-traumatic stress 
disorder. 

Establishing service connection for post-traumatic stress 
disorder requires (1) a current medical diagnosis in 
accordance with 38 C.F.R. § 4.125; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor. 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997). 

The evidence required to establish the occurrence of an in- 
service stressor depends upon whether the veteran was engaged 
in combat with the enemy.  38 C.F.R. § 3.304(f)(1).  If it is 
determined, through military citation of other supportive 
evidence that a veteran engaged in combat with the enemy the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence 
as to the actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be consistent with the circumstances, 
conditions or hardships of such service. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Service department evidence that the 
veteran engaged in combat or 


was awarded the Combat Infantryman Badge or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  VAOPGCPREC 12-99.

In this case, there is evidence from the service department 
that the veteran was awarded the Combat Action Ribbon, which 
is evidence of combat and sufficient to establish that the 
veteran engaged in combat with the enemy.  This means that 
veteran's statements regarding the in-service stressors must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence is necessary to establish the in-service stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f). 

The analysis does not end with the establishment of the first 
element, the in-service stressor, that is, the veteran's 
combat experiences.  This case turns on the required second 
element necessary to establish service connection, namely, a 
current medical diagnosis accordance with 38 C.F.R. § 4.125. 

Under 38 C.F.R. § 4.125, the diagnosis of post-traumatic 
stress disorder must conform to the criteria set forth in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition, of the American Psychiatric Association (DSM-IV). 

Where as here, the determinative issue involves a medical 
diagnosis, competent medical evidence is required to 
substantiate the claim.  After a review of the record, there 
is no medical evidence of a diagnosis of post-traumatic 
stress disorder.  
Although the VA examiner found that the veteran reexperienced 
the traumatic events in various ways including nightmares, 
that the veteran avoided reminders of the traumatic 
experiences, and that the veteran had symptoms of increased 
arousal and startle reaction, the VA examiner concluded that 
the veteran did not have the level of significant distress or 
impairment in social, occupational, or other important areas 
of functioning support a diagnosis of post-traumatic stress 
disorder, which is one of the essential elements for the 
diagnosis of post-traumatic stress disorder in accordance 
with DSM-IV. 

As for the veteran's statement, as a layperson he is not 
competent to offer an opinion that he has post-traumatic 
stress disorder and consequently his statement does not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence of a current diagnosis of post-traumatic stress 
disorder, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

Service Connection for Hypertension and Heart Disease to 
include Coronary Artery Disease and Bradycardia 

Hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and systolic blood pressure 
is predominantly 160 mm. or greater.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).

On the basis of the service medical records neither 
hypertension nor heart disease, coronary artery disease and 
bradycardia, was affirmatively shown to be present during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

After service, hypertension and heart disease, coronary 
artery disease and bradycardia, were first documented by 
history no earlier than in 1985, well beyond the one-year 
presumptive period after separation from service in 1946 for 
manifestations of hypertension and heart disease, coronary 
artery disease and bradycardia, as chronic diseases under 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

While the veteran experienced two episodes of syncope on 
active duty, a VA physician, who reviewed the veteran's file, 
concluded that it was less likely than not that these in-
service fainting spells were symptoms of bradycardia because 
the veteran had worked in highly skilled and physically 
demanding jobs for several decades after service, which 
tended to counter the assumption that there may have been a 
bradycardia event during service.  

As there is no competent evidence that relates hypertension 
or heart disease, coronary artery disease and bradycardia, 
first diagnosed after service beyond the presumptive period 
for chronic diseases, to service, there is no factual basis 
to establish that the diseases were incurred in service.  
38 C.F.R. § 3.303(d).  

As for the questions of secondary service connection for 
hypertension and heart disease, coronary artery disease and 
bradycardia, due to post-traumatic stress disorder, as 
service-connection for post-traumatic stress disorder has not 
been established, which is the antecedent condition upon 
which the theory of secondary is predicated, there is no 
factual or legal basis to the claims of secondary service 
connection and the claims of secondary service connection 
fail.  38 C.F.R. § 3.310.  

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence of to support the claims for the reasons 
articulated, the preponderance of the evidence is against the 
claims and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Service Connection for Residuals of a Prostate Injury 

On the basis of the service medical records, neither a 
prostate injury nor prostate cancer was affirmatively shown 
to be present during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

After service, residuals of a prostate injury have not been 
documented and prostate cancer was first documented by 
history no earlier than the mid-1990s, well beyond the 
one-year presumptive period after separation from service in 
1946 for manifestations of prostate cancer as a chronic 
disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Whether the veteran suffered a prostate injury during service 
alone is not enough to establish service connection, there 
must be a current disability resulting from the injury.  

In this case, the only prostate disability shown after 
service is prostate cancer and prostate cancer has not been 
linked to an in-service prostate injury by competent medial 
evidence.  

In the absence of proof of a present disability attributable 
to a prostate injury during service, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As for the veteran's statement, as a layperson he is not 
competent to offer an opinion that he has current residuals 
of a prostate injury and his statement does not constitute 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence of to support the claim for the reasons articulated, 
the preponderance of the evidence is against the claim and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Service Connection for Hearing Loss and Tinnitus.

On the basis of the service medical records, neither hearing 
impairment nor tinnitus was affirmatively shown to be present 
during service.  38 C.F.R. § 3.303(a).  After service, 
hearing loss and tinnitus were first documented in 2005, 
almost 60 years after service in 1946, and well beyond the 
one-year period for presumptive service connection for 
hearing loss as a chronic disease under 38 C.F.R. §§ 3.307 
and 3.309.  While the veteran stated that he used hearing 
aids in 1950, four years after service, the absence of 
documented complaints of hearing problems from 1950 to 2005 
weighs against the claim that the current hearing loss is 
related to service.  38 C.F.R. § 3.303(b); see Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).



Also after a review of the record, a VA examiner expressed 
the opinion that the veteran's current bilateral hearing loss 
and tinnitus were less likely than not related to in-service 
acoustic trauma because there was no sign of hearing 
impairment at discharge from the service.  38 C.F.R. 
§ 3.303(d).  

As for the veteran's statements that hearing loss and 
tinnitus were caused by noise exposure during service, the 
veteran as a layperson is not competent to offer an opinion 
on a medical diagnosis or medical causation, and consequently 
his statements to the extent that he relates hearing loss and 
to tinnitus to service does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its findings and as the there is no competent 
evidence that in any way associates either hearing loss or 
tinnitus to service, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for post-traumatic stress disorder is 
denied.  Service connection for hypertension to include as 
secondary to post-traumatic stress disorder is denied. 
Service connection for heart disease, coronary artery disease 
and bradyardia, to include as secondary to post-traumatic 
stress disorder is denied.  Service connection for residuals 
of a prostate injury and prostate cancer are denied.  Service 
connection for bilateral hearing loss is denied.  Service 
connection for tinnitus is denied.  


REMAND

The veteran asserts that in 1944 at Pearl Harbor he injured 
his left knee aboard ship, when his ship was rocked by an 
explosion from a ship anchored nearby.  The service medical 
records do not document the injury.  

After service on VA examination in September 2003, the 
diagnosis was degenerative joint disease of the knees. The 
examiner stated that there was no documentation to make a 
direct association between incidents occurring on active duty 
and the current condition.  

In May 2004, VA records disclose that the veteran's knee pain 
was attributed to the veteran's history of trauma during 
service.  

In view of the above, further evidentiary development is 
needed to decide the claim. Therefore under the duty to 
assist, 38 C.F.R. § 3.159(c)(4), the claim is REMANDED for 
the following action:

1. Schedule the veteran for a VA 
orthopedic examination by a physician 
to determine whether the veteran's 
current left knee pain is related to 
degenerative joint disease of the left 
knee by X-ray (February 2001) or to 
other knee pathology.  The claims 
folder must be made available to the 
examiner   for review. 

If the veteran's left knee pain is 
associated with degenerative joint 
disease or any other pathology, the 
examiner is asked to express an opinion 
as to whether the current left knee 
disability is at least as likely as not 
related to the veteran's account of 
sustaining a knee injury in 1944. 

The examiner is asked to comment on the 
clinical significance that X-rays 
revealed degenerative joint disease in 
each knee (February 2001). 

In formulating an opinion, the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation as 
to find against causation.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state.

2. After the above development has been 
completed adjudicate the claim.  If the 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
GEORGE E.GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


